UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-8111


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAMON EMANUEL ELLIOTT,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:97-cr-00053-PJM-1; 8:12-cv-03289-PJM)


Submitted:   February 21, 2013             Decided:   February 26, 2013


Before AGEE and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Damon Emanuel Elliott, Appellant Pro Se.    Ronald Jay Tenpas,
OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Damon    Emanuel    Elliott      seeks   to    appeal       the    district

court’s order dismissing as successive his 28 U.S.C.A. § 2255

(West Supp. 2012) motion.            The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.     §      2253(c)(1)(B)      (2006).           A        certificate       of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner      satisfies       this     standard      by     demonstrating            that

reasonable     jurists      would     find    that    the       district        court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller–El v.

Cockrell, 537 U.S. 322, 336–38 (2003).                When the district court

denies     relief      on   procedural       grounds,      the        prisoner       must

demonstrate     both    that    the    dispositive        procedural        ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.            Slack, 529 U.S. at 484–85.

            We have independently reviewed the record and conclude

that Elliott has not made the requisite showing.                        Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense       with    oral      argument    because        the        facts    and

legal contentions       are    adequately     presented         in    the     materials



                                         2
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3